UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GETTY IMAGES (US), INC.,

 

Plaintiff,
-against-
ORDER
ANDREW BRONSTEIN et al.,
19 Civ. 9804 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:
The June 29, 2021 status conference is hereby cancelled. This Court will hear oral
argument on Third Party Defendant Cerberus Business Finance LLC’s motion to dismiss, (ECF

No. 71), on August 10, 2021 at 11:00 a.m.

Dated: June 24, 2021
New York, New York

SO ORDERED.

Giase 9 (Ss Y onwel7

GEPRG - DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
